DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claim 1 recites elements of:
“A method for generating optimized path for an Unmanned Aerial Vehicle (UAV) for warehouse management, wherein the method is implemented by at least one processor in communication with a memory, the method comprising: processing, by the processor, a plurality of images of aisles of a warehouse received via image capturing devices in the UAV to identify landmark features of the an aisles of a warehouse and a density of inventory, wherein the landmark features comprises dimensions of the aisles, dimensions and number of racks forming the aisles, dimensions and number of shelves, and wherein the density of inventory is representative of number of items placed on the shelves in the aisles, wherein the plurality of images are processed by performing image segmentation such that pixels of respective images are semantically classified to identity the landmark features of the aisles and the segmented portions are analyzed to identify the density of the inventory; operating, by the processor, the UAV via a control unit of the UAV through an optimized flight in the warehouse based on a navigation path generated for the UAV that includes density nodes representing direction to the shelves of the aisles having the inventory, thereby optimizing warehouse management-, wherein the navigation path is generated based on a three dimensional (3D) grid map for the aisles using a pre-existing map of the warehouse, the identified landmark features and the identified density of inventory, wherein the 3D grid map includes one or more navigation grids representing the plurality of shelves, and the navigation grids are marked based on the identified density of inventory.”
The most remarkable prior arts are Nageswaran et al. (US 2019/0302791), Liu et al. (US 2020/0142410), Szatmary et al. (US 2016/0378117), Zhang et al. (US 2019/0346271)and High et al. (US 2017/0320572).
Nageswaran et al. is directed to systems and methods for robotic mapping are disclosed. In some example implementations, an automated device can travel in an environment. From travelling in the environment, the automated device can create a graph comprising a plurality of nodes, wherein each node corresponds to a scan taken by one or more sensors of the automated device at a location in the environment. In some example embodiments, the automated device can reevaluate its travel along a desired path if it encounters objects or obstructions along its path, whether those objects or obstructions are present in the front, rare or side of the automated device. In some example embodiments, the automated device uses a timestamp methodology to maneuver around its environment that provides faster processing and less usage of memory space.
Nageswaran et al. does not teach elements of: wherein the landmark features comprises dimensions of the aisles, dimensions and number of racks forming the aisles, dimensions and number of shelves, and wherein the density of inventory is representative of number of items placed on the shelves in the aisles, wherein the plurality of images are processed by performing image segmentation such that pixels of respective images are semantically classified to identity the landmark features of the aisles and the segmented portions are analyzed to identify the density of the inventory.
Liu et al. is directed to a method for controlling an unmanned aerial vehicle (UAV) includes receiving first sensor data relative to a first coordinate system and second sensor data relative to a second coordinate system from a first sensor and a second sensor, respectively. The first and second sensor data includes first and second obstacle occupancy information indicative of relative locations of a first and a second sets of obstacles in reference to the UAV in the first and second coordinate systems, respectively. The first and second sets of obstacles have at least a subset of obstacles in common. The method further includes converting the first and second sensor data into a single coordinate system using sensor calibration data to generate an obstacle occupancy grid map based on the first and second obstacle occupancy information, and effecting the UAV to navigate using the obstacle occupancy grid map to perform obstacle avoidance.
Liu et al. does not teach element of: wherein the landmark features comprises dimensions of the aisles, dimensions and number of racks forming the aisles, dimensions and number of shelves, and wherein the density of inventory is representative of number of items placed on the shelves in the aisles, wherein the plurality of images are processed by performing image segmentation such that pixels of respective images are semantically classified to identity the landmark features of the aisles and the segmented portions are analyzed to identify the density of the inventory.
Szatmary et al. is directed to apparatus and methods for navigation of a robotic device configured to operate in an environment comprising objects and/or persons. Location of objects and/or persons may change prior and/or during operation of the robot. In one embodiment, a bistatic sensor comprises a transmitter and a receiver. The receiver may be spatially displaced from the transmitter. The transmitter may project a pattern on a surface in the direction of robot movement. In one variant, the pattern comprises an encoded portion and an information portion. The information portion may be used to communicate information related to robot movement to one or more persons. The encoded portion may be used to determine presence of one or more object in the path of the robot. The receiver may sample a reflected pattern and compare it with the transmitted pattern. Based on a similarity measure breaching a threshold, indication of object present may be produced.
Szatmary et al. does not teach elements of: operating, by the processor, the UAV via a control unit of the UAV through an optimized flight in the warehouse based on a navigation path generated for the UAV that includes density nodes representing direction to the shelves of the aisles having the inventory, thereby optimizing warehouse management-, wherein the navigation path is generated based on a three dimensional (3D) grid map for the aisles using a pre-existing map of the warehouse, the identified landmark features and the identified density of inventory, wherein the 3D grid map includes one or more navigation grids representing the plurality of shelves, and the navigation grids are marked based on the identified density of inventory.
Zhang et al. is directed to a method includes receiving data from an IMU device at a first computational module at a first frequency and computing, based at least in part on the received IMU data, a first estimated position of a mobile mapping system, receiving the first estimated position and visual-inertial data at a second computational module at a second frequency and computing, based at least in part on the first estimated position and visual-inertial data, a second estimated position of the mobile mapping system and receiving the second estimated position and laser scan data at a third computational module at a third frequency and computing, based at least in part on the second estimated position and laser scan data, a third estimated position of the mobile mapping system.
Zhang et al. does not teach elements of: wherein the landmark features comprises dimensions of the aisles, dimensions and number of racks forming the aisles, dimensions and number of shelves, and wherein the density of inventory is representative of number of items placed on the shelves in the aisles, wherein the plurality of images are processed by performing image segmentation such that pixels of respective images are semantically classified to identity the landmark features of the aisles and the segmented portions are analyzed to identify the density of the inventory.
High et al. is directed to methods and systems of facilitating movement of product-containing pallets include at least one forklift unit configured to lift and move the product-containing pallets, at least one motorized transport unit configured to mechanically engage and disengage a respective forklift unit, and a central computer system in communication with the at least one motorized transport unit. The central computer system is configured to transmit at least one signal to the at least one motorized transport unit. The signal is configured to cause the at least one motorized transport unit to control the at least one forklift unit to move at least one of the product-containing pallets.
High et al. does not teach elements of: operating, by the processor, the UAV via a control unit of the UAV through an optimized flight in the warehouse based on a navigation path generated for the UAV that includes density nodes representing direction to the shelves of the aisles having the inventory, thereby optimizing warehouse management-, wherein the navigation path is generated based on a three dimensional (3D) grid map for the aisles using a pre-existing map of the warehouse, the identified landmark features and the identified density of inventory, wherein the 3D grid map includes one or more navigation grids representing the plurality of shelves, and the navigation grids are marked based on the identified density of inventory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662